           Case 3:18-cv-01496-JD Document 84 Filed 07/30/19 Page 1 of 25


 1 Nicomedes Sy Herrera (State Bar No. 275332)
   Andrew Purdy (State Bar No. 261912)
 2 Laura E. Seidl (State Bar No. 269891)
   HERRERA PURDY LLP
 3 1300 Clay Street, Suite 600
   Oakland, California 94612
 4 Telephone: (510) 422-4700

 5 Tejinder Singh
   GOLDSTEIN & RUSSELL, P.C.
 6 7475 Wisconsin Avenue, Suite 850
   Bethesda, Maryland 20814
 7 Telephone: (202) 362-0636

 8 Attorneys for Plaintiff-Relator Zachary Silbersher

 9                               UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12 UNITED STATES OF AMERICA; STATES OF                  Case No.: 3:18-cv-01496-JD
   CALIFORNIA, COLORADO, CONNECTICUT,
13 DELAWARE, FLORIDA, GEORGIA, HAWAII,
   ILLINOIS, INDIANA, IOWA, LOUISIANA,
14 MICHIGAN, MINNESOTA, MONTANA,
   NEVADA, NEW JERSEY, NEW MEXICO,
15 NEW YORK, NORTH CAROLINA,                            STATEMENT OF RECENT DECISION
   OKLAHOMA, RHODE ISLAND,                              RELATING TO THE MOTIONS TO
16 TENNESSEE, TEXAS, VERMONT, AND                       DISMISS BY THE VALEANT
   WASHINGTON; THE COMMONWEALTHS                        DEFENDANTS AND DR. FALK
17 OF MASSACHUSETTS AND VIRGINIA; AND                   PHARMA GMBH [DKTS. 36 & 43] AND
   THE DISTRICT OF COLUMBIA,                            RELATOR’S OPPOSITIONS THERETO
18                                                      [DKTS. 45 & 55)
   ex rel. ZACHARY SILBERSHER,
19
                   Plaintiffs,
20
              v.                                        Date:      August 8, 2019
21                                                      Time:      10:00 am
   VALEANT PHARMACEUTICALS                              Courtroom: 11, 19th Floor
22 INTERNATIONAL, INC., VALEANT
   PHARMACEUTICALS INTERNATIONAL,
23 SALIX PHARMACEUTICALS, LTD., SALIX
   PHARMACEUTICALS, INC., AND DR. FALK
24 PHARMA GMBH,

25                      Defendants.

26
27

28
                                                             Case No. 3:18-cv-01496-JD
                    PLAINTIFF-RELATOR’S STATEMENT OF RECENT DECISION
            Case 3:18-cv-01496-JD Document 84 Filed 07/30/19 Page 2 of 25



 1          TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL:

 2          Plaintiff-Relator Zachary Silbersher lodges this Statement of Recent Decision in support of

 3 Plaintiff-Relator’s oppositions (Dkts. 45 & 55) to the motions to dismiss filed by the Valeant

 4 defendants and Dr. Falk Pharma GmbH (Dkts. 36 & 43).

 5          1.      Attached as Exhibit A is the recent decision in U.S. ex rel. Integra Med Analytics LLC

 6 v. Providence Health & Servs., No. CV 17-1694 PSG (SSX), 2019 WL 3282619 (C.D. Cal. July 16,

 7 2019).

 8          2.      The foregoing supplemental authority is primarily relevant to Defendants’ public

 9 disclosure arguments (Valeant MTD, Dkt. 36, at 10-12; Dr. Falk MTD, Dkt. 43, at 1) In particular,

10 Defendants argue that: (a) scientific studies published in an online library; and (b) patent prosecution

11 dockets available on a government Website constitute public disclosure via “news media” under 31

12 U.S.C. § 3730(e)(4)(A)(iii). (Valeant MTD, Dkt. 36, at 11). The Integra court assessed and

13 determined similar arguments at 2019 WL 3282619, **11-14. The Integra court also analyzed the

14 requirements for determining when a report that a representative of a government agency specifically

15 prepares in response to a particular inquiry qualifies as a “Federal report” under § 3730(e)(4)(A)(ii).

16 See 2019 WL 3282619, at *6. Finally, the Integra court discussed whether publication of a case

17 docket on the Internet—such as through PACER or some other private source such as Twitter—is a

18 public disclosure. See Integra, 2019 WL 3282619, at **11-12.
19          3.      The Integra decision also includes relevant holdings concerning (a) the required

20 specificity for pleading False Claims Act violations under Rule 9, see 2019 WL 3282619, at *21; and

21 (b) scienter, see 2019 WL 3282619, at *22.

22

23

24

25

26
27

28
                                              2               Case No. 3:18-cv-01496-JD
                      PLAINTIFF-RELATOR’S STATEMENT OF RECENT DECISION
           Case 3:18-cv-01496-JD Document 84 Filed 07/30/19 Page 3 of 25


     Dated: July 30, 2019                   HERRERA PURDY LLP
 1

 2                                          By: /s/ Nicomedes Sy Herrera
                                                       Nicomedes Sy Herrera
 3
                                            Nicomedes Sy Herrera (State Bar No. 275332)
 4                                          Laura E. Seidl (State Bar No. 269891)
                                            HERRERA PURDY LLP
 5                                          1300 Clay Street, Suite 600
                                            Oakland, California 94612
 6                                          Telephone: (510) 422-4700
                                            Facsimile: (855) 969-2050
 7                                          Email: NHerrera@HerreraPurdy.com
                                                   LSeidl@HerreraPurdy.com
 8
                                            Andrew Purdy (State Bar No. 261912)
 9                                          HERRERA PURDY LLP
                                            4590 MacArthur Boulevard, Suite 500
10                                          Newport Beach, California 92660
                                            Telephone: (949) 791-9700
11                                          Email: APurdy@HerreraPurdy.com
12
                                            GOLDSTEIN & RUSSELL, P.C.
13                                          Tejinder Singh (Pro Hac Vice)
                                            7475 Wisconsin Avenue, Suite 850
14                                          Bethesda, Maryland 20814
                                            Telephone: (202) 362-0636
15                                          Email: TSingh@GoldsteinRussell.com
16
                                            Attorneys for Plaintiff-Relator Zachary Silbersher
17

18
19

20

21

22

23

24

25

26
27

28
                                             3               Case No. 3:18-cv-01496-JD
                     PLAINTIFF-RELATOR’S STATEMENT OF RECENT DECISION
Case 3:18-cv-01496-JD Document 84 Filed 07/30/19 Page 4 of 25




     Exhibit A
United States exCase    3:18-cv-01496-JD
                 rel. Integra Med Analytics LLC Document     84Slip
                                                v. Providence..., Filed
                                                                    Copy07/30/19
                                                                         (2019)              Page 5 of 25
2019 WL 3282619

                                                                 In this case, Relator Integra alleges that Defendants conspired
                                                                 to submit, and did submit, false claims to Medicare in
                  2019 WL 3282619
                                                                 violation of the False Claims Act, 31 U.S.C. §§ 3729 et seq.
    Only the Westlaw citation is currently available.
     United States District Court, C.D. California.
                                                                    A. Factual Background
    United States ex rel. Integra Med Analytics LLC
                                                                 Defendant Providence H&S is “one of the nation's largest
                            v.
                                                                 health systems, operating 34 hospitals and 600 clinics
        Providence Health and Services, et al.
                                                                 across five states.” Second Amended Complaint, Dkt. # 39
                                                                 (“SAC”), ¶ 2. The seven other Hospital Defendants are
                Case No. CV 17-1694 PSG (SSx)
                                                                 affiliates of Providence H&S. Id. Providence H&S's business
                              |
                                                                 relies in large part on reimbursements from Medicare. For
                      Filed 07/16/2019
                                                                 example, of Providence H&S's $14.4 billion in revenue
Attorneys and Law Firms                                          in 2015, approximately $6.2 billion came from Medicare
                                                                 reimbursements. Id.
Wendy Hernandez, Deputy Clerk, Attorneys Present for
Plaintiff(s): Not Present                                        Medicare pays hospitals on a “per-discharge” basis—that is,
                                                                 it makes a single payment for each inpatient hospital stay.
Not Reported, Court Reporter, Attorneys Present for
                                                                 Id. ¶ 21. This payment is “designed to cover the average
Defendant(s): Not Present
                                                                 cost of resources needed to treat each patient's needs.” Id.
                                                                 As part of the payment calculation, Medicare assigns each
                                                                 hospital discharge to a “diagnosis related group” (“DRG”).
Proceedings (In Chambers): Order GRANTING in part                Id. According to Relator, the DRG “is the single most
 and DENYING in part Defendants' motions to dismiss              impactful factor in determining the average payment for a
                                                                 claim.” Id. The DRG is primarily determined by three types
The Honorable Philip S. Gutierrez, United States District
                                                                 of codes: (1) the principal diagnosis code (defined as the
Judge
                                                                 “condition established after study to be chiefly responsible
*1 Before the Court are a motion to dismiss filed by             for occasioning the admission of the patient to the hospital
Defendant Providence Health & Services (“Providence” or          for care”), (2) the surgical procedure code (representing any
                                                                 surgical procedures performed), and (3) secondary diagnosis
“Providence H&S”) and its affiliate hospitals 1 (collectively
                                                                 codes (which represent “all conditions that coexist at the time
the “Hospital Defendants”), see Dkt. # 56 (“Hosp. Mot.”),
                                                                 of admission, that develop subsequently, or that affect the
and a motion to dismiss filed by Defendant J.A. Thomas
                                                                 treatment received and/or the length of the stay”). Id. ¶ 22.
and Associates, Inc. (“JATA”), see Dkt. # 57 (“JATA Mot.”).
Relator Integra Med Analytics LLC (“Relator” or “Integra”)
                                                                 These codes produce more than 330 base DRGs. Id. ¶ 23.
has opposed both motions. See Dkts. # 61 (“Hosp. Opp.”),
                                                                 Adding another level of complexity, each DRG can have
#62 (“JATA Opp.”). Defendants have filed replies. See Dkts.
                                                                 up to three severity levels: (1) “without Complication or
# 67 (“JATA Reply”), # 68 (“Hosp. Reply”). The Court held
                                                                 Major Complication,” (2) “with Complication,” or (3) “with
a hearing on this matter on February 13, 2019. Following
                                                                 Major Complication.” Id. The severity level of a DRG is
the hearing, the parties submitted supplemental briefs at the
                                                                 determined by the secondary diagnoses present. Id. Each year,
Court's request. See Dkt. # 77 (“Def. Supp.”); #78 (“Integra
                                                                 the Centers for Medicare and Medicaid Services (“CMS”),
Supp.”). The Court then held a second hearing on July 1, 2019.
                                                                 the federal agency that administers the Medicare program,
Having considered the moving papers and the arguments
                                                                 publishes a list of codes that, when added to a claim, result
made at the hearings, the Court GRANTS the motions in part
                                                                 in the claim being considered a Complication or Comorbidity
and DENIES them in part.
                                                                 (a “CC”) or a Major Complication or Comorbidity (“MCC”).
                                                                 Id. Adding a CC or MCC code to a claim can increase the
I. Background                                                    severity level of the DRG from the base level of “without
                                                                 Complication or Major Complication” to the higher levels
                                                                 of “with Complication” or “with Major Complication.” Id.
                                                                 Importantly, increasing the severity level can increase the


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
United States exCase    3:18-cv-01496-JD
                 rel. Integra Med Analytics LLC Document     84Slip
                                                v. Providence..., Filed
                                                                    Copy07/30/19
                                                                         (2019)                Page 6 of 25
2019 WL 3282619

amount of the reimbursement that the hospital receives from        as follows. It first formed groupings corresponding to 312
Medicare. For example, Relator alleges that adding a CC            specific principal diagnosis codes. Id. ¶ 50. For each of
secondary code can increase the value of the reimbursement         these diagnosis codes—what Integra refers to as comparative
by $1,000 to $10,000 and adding an MCC secondary code can          “bins”—it compared the rates at which specific MCCs were
increase the value by $1,000 to $25,000. Id.                       used at hospitals in the Providence system to the usage
                                                                   rates in other acute care inpatient hospitals. Id. “To ensure
 *2 To translate the clinical language that medical                that only the truly fraudulent claims were analyzed,” Integra
professionals use during treatment into codes that satisfy         excluded any diagnosis codes for which adding an MCC
Medicare's coding standards, the Hospital Defendants,              did not increase the value of the Medicare reimbursement. 2
like many hospitals, have a “clinical documentation                See id. ¶ 50 and n.8. To account for natural variation in
improvement” (“CDI”) program. Id. ¶ 24. The Hospital               usage among hospitals and to “further ensure that it identified
Defendants retained Defendant JATA to assist with that             truly abnormal usage” of MCCs, Integra labeled the use of
program. Id. JATA is a company that provides CDI consulting        a particular MCC a false claim only when it was either (1)
services, purporting to help hospitals “ensure the accuracy of     used at more than twice the national rate or (2) at a rate three
clinical documentation reflecting the appropriate severity of      percentage points higher than in other hospitals. Id. ¶ 51.
illness.” Id.
                                                                   Using this methodology, Integra alleges that it “identified
Relator alleges that JATA and the Hospital Defendants              271 combinations of principal diagnosis codes and Misstated
worked together to train doctors to describe medical               MCCs in which Providence excessively upcodes.” Id.
conditions with language that would support adding                 Its claims in this case focus on three categories of
secondary CCs and MCCs, thereby allowing the Hospital              secondary MCC codes that it alleges the Hospital Defendants,
Defendants to increase the severity level of the DRGs they         in consultation with JATA, used to increase the value
reported to Medicare, leading to larger reimbursements. Id.
                                                                   of their claims: (1) encephalopathy 3 (including toxic
Because the “documentation tips” that JATA provided to
                                                                   encephalopathy), (2) respiratory failure (including pulmonary
Providence doctors “often bore no relation to the clinical
                                                                   insufficiency), and (3) severe malnutrition. Id. ¶ 55. As one
realities,” Relator alleges that they resulted in “upcoding” of
                                                                   example of the disparity Relator alleges between Providence's
CCs and MCCs—in other words, adding CCs and MCCs to
                                                                   claims and the claims of other hospitals, among Providence's
claims when the clinical circumstances did not merit such
                                                                   more than 11,000 claims involving a “Fracture of the Neck
designations—leading to Defendants receiving more money
                                                                   of the Femur” (i.e. the hip), 12.34 percent of them were
from Medicare than they were entitled to.
                                                                   coded with a secondary MCC of encephalopathy. Id. ¶ 52. In
                                                                   contrast, of the more than 1.1 million femoral neck fracture
Integra is not a prototypical False Claims Act relator. Parties
                                                                   claims submitted by other hospitals, only 4.46 percent of them
bringing qui tam cases under the FCA are often insiders
                                                                   were coded with a secondary MCC of encephalopathy. Id.
who claim knowledge of false claims from their previous
                                                                   In other words, Integra alleges that the Hospital Defendants
relationships and/or interactions with the defendant. See
                                                                   coded encephalopathy in conjunction with femoral neck
United States ex rel. McCready v. Columbia/HCA Healthcare
                                                                   fracture claims at a rate 2.77 times higher than comparable
Corp., 251 F. Supp. 2d 114, 119 (D.D.C. 2003). Integra was
                                                                   hospitals and “profited nearly $7,500 each time it did so.” Id.
not an insider of Defendants or the Government and has no
first-hand knowledge of the upcoding that it alleges. Instead,
                                                                    *3 Relator alleges that this upcoding was driven in part by tip
it bases its claims on analysis it performed on data it received
                                                                   sheets created by Defendant JATA, which trained Providence
from CMS regarding inpatient claims from short term acute
                                                                   doctors on how to document conditions so that the medical
care hospitals as well as information it has gathered about
                                                                   records would support adding an MCC to the diagnosis code.
JATA's business practices. See SAC ¶ 49.
                                                                   Id. ¶ 29. For example, one tip sheet informed doctors that
                                                                   encephalopathy is an MCC, whereas “delirium” is not a CC
Integra's analysis compared the rate at which the
                                                                   unless specified as a certain type, and “altered MS [mental
Hospital Defendants submitted claims with certain MCCs
                                                                   state] is a symptom—not even a CC.” Id. The same sheet
accompanying certain diagnoses to the rates at which those
                                                                   also informed doctors that “acute respiratory failure” is an
MCCs accompanied the same diagnoses in claims submitted
                                                                   MCC, whereas “respiratory distress” is “low severity.” Id.
by other hospitals. See id. Integra describes its methodology
                                                                   And another tip sheet instructed doctors to “document severe


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
United States exCase    3:18-cv-01496-JD
                 rel. Integra Med Analytics LLC Document     84Slip
                                                v. Providence..., Filed
                                                                    Copy07/30/19
                                                                         (2019)                  Page 7 of 25
2019 WL 3282619

malnutrition—it not only adds severity as an MCC, it will
likely prolong the post-op course thereby aligning the illness        The United States declined to exercise its statutory right to
severity with length of stay.” Id. ¶ 30. In short, these tip sheets   intervene and prosecute the action. See Dkt. # 28; 31 U.S.C.
informed Providence doctors of the diagnoses that would               § 3730(b)(4). Defendants now move to dismiss under Federal
support adding CCs and MCCs, and therefore potentially                Rule of Civil Procedure 12(b)(6), arguing that the allegations
increase the hospitals' reimbursements. Relator alleges that          in the Second Amended Complaint (“SAC”) fail to state a
the physicians then went on to use the MCCs emphasized in             claim upon which relief can be granted. See generally Hosp.
the JATA tips sheets at a rate disproportionate to comparable         Mot.; JATA Mot.
hospitals. See id. ¶ 41.

Relator also alleges that Defendants' practice of using               II. Legal Standard
“leading queries” led to miscoding of these MCCs. Hospitals           To survive a motion to dismiss under Rule 12(b)(6), a
may only add CCs or MCCs to a claim when information                  complaint must “contain sufficient factual matter, accepted
supporting them is sufficiently documented in the patient's           as true, to ‘state a claim to relief that is plausible on its
medical files. Id. ¶ 32. Relator alleges that Providence's CDI        face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
specialists sent “queries” to doctors that were phrased in            Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In
a manner “designed to push them to change their initial               assessing the adequacy of the complaint, the court must accept
assessments in ways that would justify coding of a CC                 all pleaded facts as true and construe them in the light most
or MCC.” Id. The practice of querying doctors in a way                favorable to the plaintiff. See Turner v. City & Cty. of San
that directs them to specific diagnoses allegedly failed to           Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins
conform to industry standards. Id. ¶ 33 n.6. Relator also             v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). The court
alleges that Defendants pressured doctors “to document for            then determines whether the complaint “allows the court to
higher severity to the point of acquiescence.” Id. ¶ 38. JATA's       draw the reasonable inference that the defendant is liable for
regional director allegedly taught Providence doctors that            the misconduct alleged.” Iqbal, 556 U.S. at 678. However,
the only way to avoid being queried would be to initially             “[t]hreadbare recitals of the elements of a cause of action,
document an MCC. Id. This sometimes led to contradictory              supported by mere conclusory statements, do not suffice.” Id.
medical records as doctors initially documented a less severe         Accordingly, “for a complaint to survive a motion to dismiss,
condition before “hastily adding [an MCC] to the bottom               the non-conclusory factual content, and reasonable inferences
of the chart.” Id. ¶ 38. Relator alleges that the pressure            from that content, must be plausibly suggestive of a claim
Defendants put on doctors predictably led them to code MCCs           entitling the plaintiff to relief.” Moss v. U.S. Secret Serv.,
at excessive rates. Id. ¶ 39.                                         572 F.3d 962, 969 (9th Cir. 2009) (internal quotation marks
                                                                      omitted).

   B. Procedural History                                               *4 Rule 9(b) requires a party alleging fraud to “state with
Relator brings this case under the FCA, which allows                  particularity the circumstances constituting fraud.” Fed. R.
individuals having knowledge of false claims submitted to the         Civ. P. 9(b). To plead fraud with particularity, the pleader
federal government to bring suit on behalf of the government,         must state the time, place, and specific content of the false
and, if successful, to receive a percentage of the money              representations. See Odom v. Microsoft Corp., 486 F.3d 541,
recovered. See 31 U.S.C. § 3730(b). It asserts two causes of          553 (9th Cir. 2007). The allegations “must set forth more
action, both against all Defendants:                                  than neutral facts necessary to identify the transaction. The
                                                                      plaintiff must set forth what is false or misleading about the
  First Cause of Action: Violation of the FCA, arising                statement, and why it is false.” Vess v. Ciba-Geigy Corp. USA,
  from falsifying patient diagnoses, complications, and               317 F.3d 1097, 1106 (9th Cir. 2003) (internal quotation marks
  comorbidities. This also contains allegations of a “reverse”        omitted). In essence, the defendant must be able to prepare an
  FCA claim and a claim of a conspiracy to violate the FCA.           adequate answer to the allegations of fraud.
  SAC ¶¶ 129–33.

  Second Cause of Action: Violation of the FCA, arising               III. Judicial Notice
  from the Defendants' violations of the Anti-Kickback
  Statute. Id. ¶¶ 134–42.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
United States exCase    3:18-cv-01496-JD
                 rel. Integra Med Analytics LLC Document     84Slip
                                                v. Providence..., Filed
                                                                    Copy07/30/19
                                                                         (2019)                 Page 8 of 25
2019 WL 3282619

JATA has asked the Court to take judicial notice of thirty-        its FCA claim (falsity, materiality, and scienter) under Federal
three exhibits it has proffered with its motion to dismiss. JATA   Rules of Civil Procedure 9(b) and 12(b)(6); (3) Relator has not
Request for Judicial Notice, Dkt. # 59 (“RJN”).                    adequately pleaded a “reverse FCA” claim; (4) Relator has
                                                                   not adequately pleaded a conspiracy to violate the FCA; and
“Generally, the scope of review on a motion to dismiss ...         (5) Relator has not adequately pleaded an FCA claim based on
is limited to the contents of the complaint.” Marder v.            violation of the Anti-Kickback Statute. See generally Hosp.
Lopez, 450 F.3d 445, 448 (9th Cir. 2006); see also Van             Mot.; JATA Mot. 4 The Court addresses each in turn.
Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th
Cir. 2002) (“Ordinarily, a court may look only at the face
of the complaint to decide a motion to dismiss.”). Courts             A. Public Disclosure Bar
may also, however, consider “attached exhibits, documents           *5 As explained above, Integra is not a prototypical FCA
incorporated by reference, and matters properly subject to         relator in that it had no insider relationship with Defendants.
judicial notice.” In re NVIDIA Corp. Sec. Litig., 768 F.3d         This on its own, however, is not enough to bar its suit.
1046, 1051 (9th Cir. 2014).                                        While “[i]t is generally contemplated than an FCA relator will
                                                                   be an insider ... the statute contains no such requirement.”
Under Federal Rule of Evidence 201, the court “can                 McGready, 251 F. Supp. at 119. Instead, “[a]ny person who
take judicial notice of ‘[p]ublic records and government           can muster significant evidence of fraud, that is not publicly
documents available from reliable sources on the Internet,’        disclosed, and be the first to file a complaint alleging that
such as websites run by governmental agencies.” Gerritsen          fraud, may maintain a qui tam suit.” Id.
v. Warner Bros. Entm't Inc., 112 F. Supp. 3d 1011, 1033
(C.D. Cal. 2015) (quoting Hansen Beverage Co. v. Innovation        Whether information has previously been publicly disclosed
Ventures, LLC, No. 08-CV-1166-IEG (POR), 2009 WL                   is a key factor in determining whether a relator may bring
6598891, at *2 (S.D. Cal. Dec. 23, 2009)); see also L'Garde,       suit under the FCA. If there has been a public disclosure, the
Inc. v. Raytheon Space & Airborne Sys., 805 F. Supp. 2d 932,       suit may be maintained only if the relator was the “original
937–38 (C.D. Cal. 2011) (noting that public records from           source” of the information. See 31 U.S.C. § 3730(e)(4)(A)
the internet are “generally considered not to be subject to        (“The court shall dismiss an action or claim under this
reasonable dispute”) (internal quotation marks omitted).           section ... if substantially the same allegations or transactions
                                                                   as in the action or claim were publicly disclosed [through
The documents for which JATA seeks judicial notice fall into       specified channels].”); United States ex rel. Lee v. Corinthian
three categories: (1) documents incorporated by reference into     Colls., No. CV 07-1984 PSG (MANx), 2013 WL 12114015,
the SAC, (2) government documents available from reliable          at *3 (C.D. Cal. Mar. 15, 2013). “This public disclosure bar
sources, and (3) other documents available on the internet for     is based on the proposition that, where the government is
which JATA asks the Court only to take judicial notice of the      already in possession of information regarding allegations or
fact that they are publicly available. See RJN, Addendum A.        transactions that would put it on notice that some person is
                                                                   obtaining government funds through fraud or false pretenses,
The Court will discuss the online sources in the third category    no public benefit is derived from permitting the private party
further below. As for the other two categories, Relator has        to proceed with the case unless that party was the source of
not opposed JATA's request. In light of this non-opposition        the information.” Lee, 2013 WL 12114015, at *3.
and the fact that many of the documents are not helpful in
deciding the current motions, the Court does not analyze here      The FCA's public disclosure bar is triggered only if three
whether each document is a proper subject for judicial notice.     conditions are met: (1) the disclosure occurred through one
Rather, to the extent the Court relies on a document, it finds     of the channels specified in the statute, (2) the disclosure was
that judicial notice is proper and therefore GRANTS judicial       “public,” and (3) the lawsuit is “based upon” the allegations
notice as to that document.                                        or transactions publicly disclosed. United States ex rel. Solis
                                                                   v. Millennium Pharms., Inc., 885 F.3d 623, 626 (9th Cir.
                                                                   2018). The public disclosure bar is an affirmative defense.
IV. Discussion                                                     Prather v. AT&T, Inc., 847 F.3d 1097, 1103 (9th Cir. 2017).
Defendants' arguments for dismissal fall into five categories:     The Court may consider it on a motion to dismiss only when
(1) Relator's suit is barred by the FCA's “public disclosure       the allegations in the complaint or materials that are subject
bar”; (2) Relator has failed to adequately allege elements of


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
United States exCase    3:18-cv-01496-JD
                 rel. Integra Med Analytics LLC Document     84Slip
                                                v. Providence..., Filed
                                                                    Copy07/30/19
                                                                         (2019)                    Page 9 of 25
2019 WL 3282619

to judicial notice are sufficient to establish the defense. See        Act (“FOIA”) requests, which had been used to obtain copies
Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013).              of the reports at issue as well as information about the years
                                                                       in which the defendant failed to file the required reports. See
Defendants argue that Relator's claims are barred by the               id. at 406. The case presented the question of whether the
public disclosure bar because they are based on information            responses to the FOIA requests were “reports” within the
gleaned from three categories of public disclosures: (1) the           meaning of the FCA's public disclosure bar. Id.
Medicare claims data that CMS provided to Relator, (2)
information about JATA's business practices, which was                 As the term “report” is not defined in the FCA, the
available from online sources, and (3) reports issued by the           Supreme Court first looked to its ordinary meaning, finding
Department of Health and Human Services Office of the                  that a “report” is “something that gives information” or a
Inspector General (“HHS OIG”) relating to improper use of              “notification,” or is “an official or formal statement of facts
the diagnosis code of kwashiorkor, a form of malnutrition.             or proceedings.” See id. at 407–08 (cleaned up) (quoting
See JATA Mot. 26:15–30:23.                                             Webster's Third New International Dictionary (1986) and
                                                                       Black's Law Dictionary (6th ed. 1990)). The Court noted
The Court first addresses whether each of the three categories         that this definition, which it acknowledged was “broad,”
of information were publicly disclosed through a channel               was “consistent with the generally broad scope of the FCA's
specified in the FCA before turning to the question of whether         public disclosure bar.” Id. at 408. Relying on this definition,
Plaintiff's complaint was based upon publicly disclosed                the Court held that the FOIA responses were “reports,”
information such that it is precluded by the public disclosure         because “[e]ach response was an ‘official or formal statement’
bar.                                                                   that ‘gave information’ and ‘notified [the requestor]’ of the
                                                                       agency's resolution of [the] FOIA request.” Id. at 410–11.

                                                                       With Schindler Elevator as a guide, the Court now turns
                      i. Public Disclosure
                                                                       to the question of whether the Medicare data Relator
                                                                       received from CMS was disclosed through a federal report
                   a. Medicare Claims Data                             because it “gave information” or was “an official or formal
                                                                       statement of facts or proceedings.” See id. at 407–08.
The public disclosure bar applies to, among other things,
                                                                       There are many similarities between the relator's actions in
lawsuits based upon information publicly disclosed in a
                                                                       Schindler Elevator and Integra's actions here. As in that
“Federal report.” 31 U.S.C. § 3730(e)(4)(A)(ii). Defendants
                                                                       case, Integra had no previous relationship with Defendants
argue that the claims data Relator received from Medicare
                                                                       and received the information underlying its claims via
falls within this provision. See JATA Mot. 26:15–28:2. The
                                                                       a request to a government agency. In arguing that the
Court will first analyze whether the claims data was a “Federal
                                                                       Medicare data should not be considered a federal report,
report” within the meaning of the statute before determining
                                                                       Integra focuses heavily on the fact that unlike information
whether it was publicly disclosed.
                                                                       discovered through a FOIA request, the Medicare data was
                                                                       released only to researchers who intend to “improve the
                                                                       quality of life for Medicare beneficiaries or improve the
                        1. Federal Report                              administration of the Medicare program” and was subject to
                                                                       various restrictions designed to preserve the confidentiality of
 *6 The Court's analysis of whether the Medicare claims data           Medicare beneficiaries. See Hosp. Opp. 12:9–22 (citing Ctrs.
was disclosed in a “Federal report” is guided by the Supreme           for Medicare & Medicaid Servs., Instructions for Completing
Court's decision in Schindler Elevator Corp. v. United States          the Limited Data Set Data Use Agreement, available
ex rel. Kirk, 563 U.S. 401 (2011), which construed that term           at https://goo.gl/HJMiro; CMS Cell Size Suppression
in the FCA. The relator in Schindler Elevator alleged that the         Policy, Ctrs. for Medicare & Medicaid Servs., Research
defendant submitted false claims by failing to file required           Data Assistance Ctr., https://www.resdac.org/articles/cms-
reports with its claims and including false information in the
                                                                       cell-size-suppression-policy (last updated May 8, 2017)). 5
reports it did file. See id. at 405. To support his allegations, the
                                                                       But this conflates two separate elements of the public
relator relied on information that his wife had received from
                                                                       disclosure bar analysis: whether the data was disclosed in
the relevant government agency via Freedom of Information
                                                                       a federal report and whether the disclosure was “public.”



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                5
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)              Page 10 of 25
2019 WL 3282619

See Solis, 885 F.3d at 626. The restrictions placed on the        whether information was publicly disclosed, the Ninth Circuit
Medicare data will be discussed further below in the context      has looked to whether the individual receiving the disclosure
of determining whether it was publicly disclosed, but they        was an “insider” or “outsider” with regard to the information's
say nothing about whether the data was disclosed through a        subject matter. See Malhotra, 770 F.3d at 858–60; Seal 1, 255
means that “gave information” or was “an official or formal       F.3d at 1161–62.
statement of facts or proceedings.” See Schindler Elevator,
563 U.S. at 407–08.                                               For example, in Seal 1, the relator developed a relationship
                                                                  with lawyers from the U.S. Attorney's Office who were
Relator additionally argues that “[t]he data [it] obtained        investigating fraud committed by his former employer. See
from CMS was not part of any kind of report ... [but]             255 F.3d at 1156. Over the course of this relationship,
was simply confidential, raw data provided to researchers.”       the government lawyers allowed the relator to view
See Hosp. Opp. 14:9–11. This argument is similar to the           internal documents that revealed that one of his employer's
position taken by the dissent in Schindler Elevator. See 563      competitors, Zenith, was likely committing the same type
U.S. at 419 (Ginsburg, J., dissenting) (favorably citing the      of fraud. See id. The court concluded that this sharing of
Court of Appeals's conclusion that the FOIA responses were        information was a public disclosure because the relator “was
not reports because they “merely assembled and duplicated         an outsider to the Zenith investigation at the time he received
records, or noted the absence of records” and did not             the information [from] the U.S. Attorney's office.” Id. at
“synthesize the documents or their contents with the aim          1161. It rejected the relator's contention that the disclosure
of ... gleaning any insight or information”). But the majority    was not public because he had signed a declaration requiring
rejected this proposition, instead taking the broad view that a   him to keep the information confidential, finding that a
report is “something that gives information” or is “an official   determination that the disclosure was public was “consistent
or formal statement of facts or proceedings.” Id. at 407–         with Congress' intent that the FCA not be used by people
08 (cleaned up). Just as the FOIA responses in Schindler          attempting to ‘free ride’ in information obtained from the
Elevator disclosed the contents of reports filed with the         government.” Id. at 1161–62.
government, the Medicare data that CMS provided to Integra
disclosed the contents of Medicare claims filed with the          The Ninth Circuit elaborated on this insider/outsider
government. As the disclosure gave Integra information about      distinction in Malhotra. See 770 F.3d at 858–61. The
Medicare claims and was an official statement of the claims       relators in that case believed that the trustee appointed to
that had been filed, the Court concludes that it constituted a    administer their bankruptcy, named Steinberg, was engaging
federal report within the meaning of the public disclosure bar.   in fraudulent conduct. See id. at 855. They began conducting
See id.                                                           their own investigation into his conduct, reviewing thousands
                                                                  of pages of bankruptcy court and county assessor records.
                                                                  Id. The relators shared the fruits of their investigation with
                                                                  the Office of the United States Trustee, which eventually
                    2. Public Disclosure
                                                                  decided to depose an associate of Steinberg's. Id. at 856. At the
 *7 Having concluded that the Medicare claims data was            deposition, which the relators attended, the associate revealed
disclosed to Relator in a federal report, the Court now turns     information that led the relators to believe that Steinberg had
to the question of whether that disclosure was “public.” See      engaged in fraudulent conduct with regard to several other
31 U.S.C. § 3730(e)(4)(A); Solis, 885 F.3d at 626. As detailed    bankruptcies. Id. On the basis of this information, they filed an
above, Relator argues that Medicare claims data was not           FCA case against Steinberg. Id. The Ninth Circuit determined
disclosed publicly because it was given only to researchers       that the information the relators had received at the deposition
seeking to improve the life of Medicare beneficiaries or the      was a public disclosure. While recognizing that the relators
administration of the Medicare system and was subject to          had conducted their own investigation into Steinberg's actions
various privacy provisions. See Hosp. Opp. 12:9–22                and that they might be considered insiders with regard to
                                                                  their own bankruptcy, the court held that they were outsiders
In this Circuit, “a disclosure need not be made to the public     with regard to the U.S. Trustee's investigation into Steinberg's
at large to qualify as ‘public’ ” under the FCA. Malhotra v.      conduct in other bankruptcies and therefore could not rely on
Steinberg, 770 F.3d 853, 858 (9th Cir. 2014) (citing Seal 1 v.    the information as the basis for their FCA claims. 6 Id. at 860.
Seal A, 255 F.3d 1154, 1161–62 (9th Cir. 2001)). To evaluate



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)             Page 11 of 25
2019 WL 3282619

 *8 The Court believes that it is clear under Seal 1 and          analysis confidential. Indeed, it turned around and used that
Malhotra that Integra was an outsider for purposes of             information as the basis of this suit.
the allegations against Defendants, and therefore CMS's
disclosure of Medicare claims data to Integra was a public        Relator relies heavily on the decision in United States ex rel.
disclosure. Integra was neither an employee of Defendants         Spey v. CVS Caremark Corp., 913 F. Supp. 2d 125 (E.D.
nor an employee of the government. See id. at 859. Nor            Pa. 2012), see Hosp. Opp. 12:23–13:9, but Spey addressed
was it in anyway deputized by the government to conduct           an entirely different issue. In that case, the defendants
an investigation into Medicare fraud. Integra's contention        argued that various reports should be considered publicly
that the data would not have been released to just anyone         disclosed because the defendants themselves had submitted
is therefore beside the point. See Hosp. Opp. 12:9–14:11.         them to the government, at which point members of the
The Ninth Circuit has expressly held that “[d]isclosure of        public theoretically could have obtained them by making a
information to one member of the public, when that person         request. Spey, 913 F. Supp. at 182–84. The court rejected
seeks to take advantage of that information by filing an          this argument, finding that it would be tantamount to saying
FCA action, is public disclosure” because Congress did not        that the mere act of submitting a false claim via the reports
intend for the FCA to be “used by people attempting to ‘free      would immunize the defendant from liability. Id. at 183. The
ride’ on information obtained from the government.” Seal 1,       argument made by the Spey defendants is quite different than
255 F.3d at 1162. As for Integra's argument that the privacy      the one Defendants make here. An analogous scenario in
and confidentiality restrictions render the disclosure private,   this case would be if Defendants were arguing that the mere
the Ninth Circuit rejected an essentially identical argument      act of filing (allegedly) false Medicare claims constituted a
in Seal 1. See Seal 1, 255 F.3d at 1162 (“[The relator]           public disclosure because claim data could later be obtained
signed a ‘Declaration’ requiring him to keep confidential the     by researchers like Integra. But that is not the argument before
information he obtained from the USAO, but this does not          the Court. Instead, Defendants argue that the data became
undermine our conclusion that [he] is a member of the public      publicly disclosed only when the CMS actually provided it to
for purposes of his suit.”).                                      Integra, an outsider. Spey is simply inapposite.

Relator largely ignores Seal 1 and Malhotra, instead arguing      For the foregoing reasons, the Court concludes that the
that the Ninth Circuit's decision in Berg v. Honeywell Int'l,     Medicare claims data was publicly disclosed in a federal
Inc., 502 F. App'x 674 (9th Cir. 2012), “expressly limited the    report within the meaning of the FCA.
holding” in Seal 1. See Hosp. Opp. 13 n.6. However, as an
unpublished memorandum disposition, Berg cannot limit Seal
1, a published decision. It certainly cannot limit Malhotra,
                                                                                       b. HHS OIG Reports
a published precedential decision that postdated it. But even
taking Relator's argument at face value, the Court finds it       Relator does not dispute that information in the HHS OIG
unconvincing.                                                     reports regarding the improper coding of kwashiorkor was
                                                                  publicly disclosed in a federal report. Accordingly, the Court
In Berg, the Ninth Circuit found that a government report was     concludes that this information was publicly disclosed within
not publicly disclosed when it was given to a private company     the meaning of the public disclosure bar.
hired by the government to conduct an audit. 502 F. App'x at
676. The court reached this conclusion because the recipient
of the report “was not an ‘outsider’ to the investigation,
                                                                           c. The JATA Business Practice Information
but rather was acting on behalf of the government and had
an incentive to keep confidential the information learned          *9 The public disclosure bar applies to information
during its audit.” Id. In contrast, Integra was not hired by      “publicly disclosed ... from the news media.” 31 U.S.C. §
the government or otherwise acting on its behalf. Instead, it     3730(e)(4)(A)(iii). Defendants argue that seven categories
was given the information for its own purposes. And beyond        of information regarding JATA's business practices were
complying with the confidentiality provisions designed to         publicly disclosed from the news media by virtue of being
protect the privacy of Medicare beneficiaries, Integra had        available on the internet:
no incentive to keep the information it learned during its




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)            Page 12 of 25
2019 WL 3282619

                                                                   avoid being audited.” SAC ¶ 40. This presentation is
  Case Mix Guarantee—In the SAC, Relator alleges that              available on the ACDIS website. See Exhibit 26 to RJN,
  JATA “guaranteed an increase in its clients' Case Mix            Dkt. # 59-27, at 304–05.
  Index (“CMI”), which is influenced by a hospital's CC and
  MCC rates.” SAC ¶ 24. In support, it includes a screenshot     See JATA Mot. 28:3–29:3.
  of text from JATA's website that reads “Guaranteed to
  increase CMI .... See how we're helping hospitals achieve      Relator does not dispute that this information was publicly
  a 4–8% increase in their Case Mix Index through better         available on the internet. Instead, it argues that the websites
  documentation.” Id.; Exhibit 13 to RJN, Dkt. # 59-14, at       containing this information are not “news media” within the
  202–03.                                                        meaning of the FCA. See Hosp. Opp. 14:14–15:23; JATA
                                                                 Opp. 28:10–29:17.
  Return on Investment Sales Pitch—Relator alleges that
  JATA gave a sales pitch promising “guaranteed return on        The public disclosure bar, read as a whole, provides context
  investment if [the hospital] followed [JATA]'s process.”       for the Court's discussion of whether the online information
  SAC ¶ 25. This quote was taken from a case study put           in this case was publicly disclosed “from the news media.”
  together by JATA and another hospital that is publicly         The bar applies if “substantially the same allegations or
  available on the website of Becker Hospital Review, a          transactions as alleged in the action or claim were publicly
  hospital industry trade publication. Exhibit 14 to RJN, Dkt.   disclosed—
  # 59-15, at 227.
                                                                   (i) in a Federal criminal, civil, or administrative hearing in
  Documentation Tip Sheets—The documentation tip                   which the Government or its agent is a party;
  sheets cited in the SAC—which, as explained above,
  informed Providence doctors about clinical language that          *10 (ii) in a congressional, Government Accountability
  would and would not support adding MCCs and CCs to               Office, or other Federal report, hearing, audit, or
  diagnoses—are available on the website of Providence             investigation; or
  Health & Services Southern California. See SAC ¶¶ 26–27,
  29–30; Exhibits 15–18 to RJN, Dkts. # 59-16–59-19.               (iii) from the news media.”

  Newsletter—A monthly hospital newsletter that Relator          31 U.S.C. § 3730(e)(4)(A). This framework does not capture
  alleges is evidence that “Providence gave CDI and doctors      all information that could be described as “public” in common
  financial incentives for successful queries and ... made       parlance. Instead, “[b]y its plain terms, the public disclosure
  clear to doctors and staff that it closely tracked their       bar applies to some methods of public disclosure and not to
  responsiveness,” SAC ¶ 41, is available on the website of      others.” Schindler Elevator, 563 U.S. at 414.
  Defendant Swedish/Edmonds. Exhibit 19 to RJN, Dkt. #
  59-20.                                                         As described above, the information about JATA's business
                                                                 practices comes from websites operated by industry groups,
  Training Video—A JATA training video described in the          websites operated by Defendants, and an online message
  complaint is publicly available on YouTube. See SAC ¶ 31;      board. None of these would traditionally be described as
  Exhibit 20 to RJN, Dkt. # 59-21.                               “news media.” But this is not necessarily dispositive. Courts
                                                                 have generally taken a broad view of the term “news media.”
  Message Board Posts—The complaint quotes several               For example, the Eleventh Circuit has held that a health
  statements made by CDI specialists, questioning JATA's         clinic's publicly available websites qualified as news media
  coding practices. See SAC ¶¶ 36–37, 45. These statements       because they were “intended to disseminate information
  were taken verbatim from discussions on a message board        about the clinics' programs.” United States ex rel. Osheroff
  that is hosted on the website of the Association of Clinical   v. Humana, Inc., 776 F.3d 805, 813 (11th Cir. 2015). And
  Documentation Improvement Specialists (“ACDIS”), a             applying differing but related standards, numerous other
  trade organization. See Exhibits 21–25 to RJN, Dkts.           decisions cited by Defendants have held that various online
  #59-22–59-26.                                                  sources were “news media.” See United States ex rel. Carter
                                                                 v. Bridgeport Educ., Inc., No. 10-CV-1401 JLS (WVG), 2015
  JATA Audit Presentation—The SAC references a
                                                                 WL 4892259, at *6 n.4 (S.D. Cal. Aug. 17, 2015) (holding
  presentation in which JATA staff “coached hospitals to
                                                                 that an online comment on the San Diego Reader website was


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            8
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)               Page 13 of 25
2019 WL 3282619

disclosed from the news media because the site was a “well-        and both have done so. With the issue fully briefed, the Court
established website designed to convey news to the public”);       now turns to the question of whether the online information
United States ex rel. Green v. Serv. Contract Educ. & Training     about JATA's business practices was publicly disclosed from
Tr. Fund, 843 F. Supp. 2d 20, 32 (D.D.C. 2012) (concluding         the news media.
that the term includes “readily accessible websites”); United
States ex rel. Brown v. Walt Disney World Co., No. 6:06-
cv-1943-Orl-22KRS, 2008 WL 2561975, at *4 (M.D. Fla.
                                                                                1. Whether All Online Information
June 24, 2008) (finding that Wikipedia is a news media
                                                                                Is Disclosed From the News Media
outlet); United States ex rel. Unite Here v. Cintas Corp., No. C
06-2413 PJH, 2007 WL 4557788, at *14 (N.D. Cal. Dec. 21,           The Court first addresses Defendants' argument that all
2007) (holding that information about contracts between the        publicly available online information has been publicly
defendant and the government was publicly disclosed because        disclosed “from the news media.” As explained above,
it “was available on the Internet”); see also United States        the analysis must begin with the statute's text. While the
ex rel. Beauchamp v. Academi Training Ctr., 816 F.3d 37,           compound term “news media” is not commonly defined
43 n.6 (4th Cir. 2016) (stating in dicta that “[c]ourts have       in dictionaries, its component parts give some indication
unanimously construed the term ‘public disclosure’ to include      of its scope. “News” is a “report of a recent event,”
websites and online articles”).                                    “what is reported in a newspaper, news periodical, or news
                                                                   broadcast,” or “matter that is interesting to newspaper readers
In particular, Defendants ask the Court to adopt the holding       or news broadcast audiences ... or is suitable for news copy.”
of a case from this District that stated, without further          Webster's Third New International Dictionary 1524 (1986).
elaboration, that “[i]nformation publicly available on the         “Medium,” the singular of “media,” can be defined as a
Internet generally qualifies as ‘news media.’ ” United States      “channel, method, or system of communication, information,
ex rel. Hong v. Newport Sensors Inc., No. SACV 13-1164 JLS         or entertainment” or “a vehicle (such as a radio or television
(JPRx), 2016 WL 8929246, at *5 (C.D. Cal. May 19, 2016)            program or a newspaper) used to carry advertising.” Id. at
(“Hong I”). But in affirming Hong on other grounds, the Ninth      1403. Read together, these definitions suggest that “news
Circuit explicitly noted that it was not adopting “the district    media” includes methods of communication that are used to
court's broad holding that most public webpages ... generally      convey a particular type of information: information about
fall within the category of ‘news media.’ ” United States ex       recent events or that would otherwise commonly be found in a
rel. Hong v. Newport Sensors, Inc., 728 F. App'x 660, 662–         newspaper, news broadcast, or other news source. It follows,
63 (9th Cir. 2018) (“Hong II”). And the Court finds Hong I's       then, that the term cannot refer to the internet in general,
holding unpersuasive.                                              a channel that is designed to be able to convey essentially
                                                                   anything.
 *11 “News media” is not defined in the FCA. The courts
that have interpreted the term to include all, or substantially    That “news media” cannot encompass all online information
all, information available online appear to have extrapolated      is also clear as a matter of common sense. Nobody would use
their holdings from the Supreme Court's description of the         the term this way in everyday speech. Information is available
public disclosure bar as having a “generally broad scope.” See     on the internet from innumerable sources. A person might go
Schindler Elevator, 563 U.S. at 408; see also, e.g., Green, 843    to a restaurant's website to look at its menu. Or the Dodgers'
F. Supp. 2d at 32. Notably, none attempted to analyze whether      website to find out the ticket prices for the upcoming series.
the online sources at issue fell within the ordinary meaning       Or, closer to this case, a doctor's website to determine the next
of the term “news media.” As the Court informed the parties        available appointment. In none of these circumstances would
at both hearings, it believes that an analysis of whether the      it be natural, or really conceivable, to say that the information
information about JATA's business practices was “publicly          had been learned by consulting the news media.
disclosed ... from the news media” must start with the statute's
text. See Schindler Elevator, 563 U.S. at 407 (“Because the        Defendants' unbounded reading of the news media provision
[FCA] does not define ‘report,’ we look first to the word's        also seems likely to swallow limitations that Congress
ordinary meaning.”). After the first hearing, the Court invited    specifically placed on the scope of the public disclosure bar.
the parties to submit supplemental briefs providing their          For example, the bar applies to suits based on information
views on the ordinary meaning of the term “news media,”            disclosed “in a Federal criminal, civil, or administrative



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)               Page 14 of 25
2019 WL 3282619

hearing in which the Government or its agent is a party.” 31       in the supermarket milk, the fact that 93 percent of adults get
U.S.C. § 3730(e)(4)(A)(i). This provision evinces Congress's       their news online does not make everything on the internet a
intent to exclude from the public disclosure bar information       news media source.
disclosed at hearings in cases in which the Government is not
a party, conceivably in part based on a presumption that the       Second, Defendants assert that Congress implicitly ratified
Government is less likely to learn about events that transpire     previous judicial decisions holding that everything available
in cases it is not involved with. But transcripts of hearings      on the internet is disclosed through the news media when
in cases where the Government is not a party are commonly          it amended the public disclosure bar in 2010 but did not
made available to the public for a small fee through the federal   alter the news media provision. See id. 11:7–12:25. This
courts' PACER website. And many hearings are open to the           argument invokes the so-called “prior-construction canon,”
public, such that a private citizen could attend and tweet his     under which “[i]f a statute uses words or phrases that
observations afterwards.                                           have already received authoritative construction by the
                                                                   jurisdiction's court of last resort, or even uniform construction
 *12 Under Defendants' view, the mere posting of the               by inferior courts ... they are to be understood according
transcript on PACER or a tweet sent to a small handful             to that construction.” Antonin Scalia & Bryan A. Garner,
of followers could render the information from the hearing         Reading Law: The Interpretation of Legal Texts 322 (2012);
publicly disclosed under the FCA, even though it otherwise         see also Merck & Co. v. Reynolds, 559 U.S. at 648 (2010)
would not be. This would run contrary to the purposes              (“We normally assume that, when Congress enacts statutes,
underlying the public disclosure bar, and indeed the FCA           it is aware of relevant judicial precedent.”); United States v.
itself. See Schindler Elevator, 563 U.S. at 412 (describing the    Male Juvenile, 280 F.3d 1008, 1016 (9th Cir. 2002) (similar).
public disclosure bar as “narrower” than its predecessor, the
Government knowledge bar, which was intended to preclude           There are two problems with Defendants' argument. First,
“parasitic qui tam actions based on evidence or information        Defendants emphasize that Congress failed to alter the news
in the possession of the United States at the time such suit was   media provision when amending other provisions of the
brought”) (cleaned up); United States ex rel. Fine v. Chevron,     public disclosure bar in 2010. See Def. Supp. 11:7–12:25. But
U.S.A., Inc., 72 F.3d 740, 742 (9th Cir. 1995) (“[T]he purpose     a mere failure to correct previous judicial constructions of a
of the qui tam provisions of the False Claims Act is to            statute is generally not viewed as “a sound basis for believing
encourage private individuals who are aware of fraud being         that the legislature has ‘adopted’ them.” Scalia & Garner,
perpetrated against the Government to bring such information       Reading Law 326. Even viewed in the light most favorable to
forward.”) (cleaned up).                                           Defendants, that is all Congress did here.

In short, the Court concludes that applying the news media         Further, the vast majority of decisions adopting Defendants'
provision to anything ever published publicly on the internet      preferred rule—including all relevant decisions from the
is contrary to the ordinary meaning of the term “news media”       Courts of Appeals—were not issued until after the 2010
and has the potential to eviscerate the balance Congress struck    amendment. As evidence that the law was settled in their
between encouraging private parties to bring forth evidence        favor at the time of the amendment, Defendants point only
of fraud and preventing parasitic suits. Accordingly, the Court    to four pre-2010 district court decisions from the Northern
declines to adopt Defendants' interpretation.                      District of California, Middle District of Florida, Southern
                                                                   District of Ohio, and Western District of Virginia. See Def.
Defendants make several arguments to the contrary, none of         Supp. 12:8–16 (citing United States ex rel. Radcliffe v. Purdue
which are persuasive. First, they contend that the ordinary        Pharma L.P., 582 F. Supp. 2d 766, 772 (W.D. Va. 2008),
meaning of the term “news media” must encompass all                rev'd on other grounds, 600 F.3d 319 (4th Cir. 2010); United
websites because “93 percent of adults get news online” and        States ex rel. Brown v. Walt Disney World Co., No. 6:06-
several news publishers, such as Slate.com and Vox.com,            cv-1943-Orl-22KRS, 2008 WL 2561975 (M.D. Fla. Jun. 24,
were founded on the internet. See Def. Supp. 10:6–23. But this     2008); United States ex rel. Unite Here v. Cintas Corp., No. C
fallaciously conflates the indisputable proposition that some      06-2413 PJH, 2007 WL 4557788 (N.D. Cal. Dec. 21, 2007);
websites are news media sources with a conclusion that all         United States ex rel. Doyle v. Diversified Collection Servs.,
must be. Just as the fact that 93 percent of Americans may         Inc., No. 2:04 CV 053, 2006 WL 3834407 (S.D. Ohio Dec.
get their milk from the supermarket does not make everything       29, 2006)). Even putting aside the fact that some of these



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            10
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)             Page 15 of 25
2019 WL 3282619

decisions did not go as far as adopting Defendants' rule that     FCA. See Hong I, 2016 WL 8929246, at *5; United States
everything on the internet has been publicly disclosed through    v. Honeywell Int'l, Inc., No. CV 12-2214 JAK (JCGx), 2013
the news media—and indeed one explicitly declined to do           WL 12122693, at *9 (C.D. Cal. Nov. 8, 2013) (“Documents
so 7 —the central question in applying the prior-construction     that are publicly available on the internet generally qualify as
canon is whether the weight of authority is such that the         ‘publicly disclosed’ documents under [the public disclosure
construction of the statutory term can be considered “settled     bar].”).
law.” See Scalia & Garner, Reading Law 325. The Court
does not believe that four scattered district court decisions     The Court does not lightly depart from what appears to
sufficiently settled the law such that Congress should be         be a general consensus in the federal courts that the news
presumed to have adopted their constructions of the term          media provision of the public disclosure bar encompasses
“news media” when it amended some provisions of the               information from at least some types of online sources that
public disclosure bar but not others. See United States v.        might not traditionally be described as news media. But
Davis, 139 S. Ct. 2319, 2331 (2019) (“[I]nterpretations of        none of these decisions are binding on this Court. And their
three courts of appeals ‘may not have ‘settled’ the meaning”      persuasive value is diminished by two factors.
of a statute ....”) (quoting Jerman v. Carlisle, McNellie,
Rini, Kramer & Ulrich, L.P.A., 559 U.S. 573, 590 (2010)).         First, most of the cases Defendants cite did not undertake their
Accordingly, the prior-construction canon has little to no        own independent analysis of the meaning and scope of the
persuasive value in this case.                                    news media provision and instead simply cited to previous
                                                                  decisions of other courts (that themselves often contained
 *13 Finally, Defendants point to more than thirty cases that     sparse analysis) with little additional explanation. See, e.g.,
held that various forms of online information were publicly       United States ex rel. Cherwenka v. Fastenal Co., Civ. No.
disclosed through the news media. See Def. Supp. 12:27–           15-187 (PAM/BRT), 2018 WL 2069026, at *7 (D. Minn.
16:25. These decisions applied differing rationales to reach      May 6, 2018); Hong I, 2016 WL 8929246, at *5. Second,
their conclusions. Some looked to the extent to which the         and more importantly, none of the decisions Defendants cite
purpose of an online source was to disseminate information.       attempted to define the ordinary meaning of the term “news
See, e.g., Osheroff, 776 F.3d at 813 (information on a clinic's   media” or to otherwise ground their interpretation in the
websites was disclosed through the news media because the         statutory text. Most began their analysis with the Supreme
websites were “intended to disseminate information about          Court's description of the news media provision as having
the clinics' programs”); United States ex rel. Oliver v. Philip   a “broad[ ] sweep,” Graham Cty., 559 U.S. at 290, and
Morris USA, Inc., 101 F. Supp. 3d 111, 125 (D.D.C. 2015)          proceeded to interpret it to encompass information from a
(information on the websites of two military entities was         broad swath of online sources without pausing to consider
disclosed through the news media notwithstanding the fact         whether those sources could reasonably be defined as “news
that the websites did not contain a “news header,” because        media” within any ordinary meaning of the term. See, e.g.,
the purpose of the pages “was clearly to give the public an       Osheroff, 776 F.3d at 813. Some appear to have gone so far
accurate account of those entities' contracting requirements”).   as to suggest that information falls within the scope of the
Others looked at the number of visitors to the website. Green,    news media provision simply because it is publicly known,
843 F. Supp. 2d at 33 (information was disclosed through the      see United States ex rel. Cervantes v. Deere & Co., No.
news media when “thousands” of visitors would have come           CV-10-3034-RMP, 2011 WL 5325466, at *5 (E.D. Wash.
across it during the relevant time period). Still others have     Nov. 3, 2011), a conclusion that is at odds with the Supreme
focused upon the ease with which an online source can be          Court's description of the public disclosure bar as applying
accessed. See United States ex rel. Liotine v. CDW Gov't, Inc.,   “to some methods of public disclosure and not to others,” see
No. 05-33-DRH, 2009 WL 3156704, at *6 n.5 (S.D. Ill. Sept.        Schindler Elevator, 563 U.S. at 402.
29, 2009) (information in an internal employee newsletter
posted online was not disclosed through the news media in         The Court believes that this approach improperly strays from
part because several steps needed to be taken before it could     the Supreme Court's instruction that interpretation of the
be located on the organization's website). And some have          undefined term “news media” must begin with its ordinary
adopted the broad position that Defendants urge here, that        meaning. See id. at 407. While the Court in Schindler
all publicly available information on the internet has been       Elevator acknowledged the “generally broad scope” of the
disclosed through the news media within the meaning of the        public disclosure bar in giving the term “report” a broad



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)              Page 16 of 25
2019 WL 3282619

construction, the documents in that case—written letters and      for purposes of that statute as “any person or entity that
emails from the Department of Labor containing information        gathers information of potential interest to a segment of the
about records the agency found in response to FOIA requests       public, uses its editorial skills to turn the raw materials into a
—could still be considered “reports” within some ordinary         distinct work, and distributes that work to an audience.” See 5
meaning of the term because they were official government         U.S.C § 552(a)(4)(A)(ii)(III); see also Integra Supp. 15:9–15.
communications that conveyed information. See id. at 406–         While the Court does not simply import this definition from
07. In contrast, as the Court illustrated above, there are many   FOIA into the FCA, it believes that it accurately reflects the
types of sources on the internet that cannot be realistically     sense in which a news media entity is ordinarily viewed as
described as “news media.”                                        one that collects information from outside sources, exercises
                                                                  some editorial judgment in deciding what to publish, and then
 *14 A desire to carry out what may appear to the purposes        transmits the published information to an audience—put more
of the public disclosure bar or to update the statute for the     simply, it curates information—in contrast to an entity that
Internet Age, while perhaps understandable, does not provide      simply publishes information about itself.
the judiciary with a license to jettison the actual text that
Congress enacted. Because many types of online sources            Third, the Court believes that a source's intent to disseminate
clearly fall outside the ordinary meaning of the term news        information widely, as opposed to only to a few individuals,
media, the news media provision cannot be read to encompass       is relevant to whether it is acting as a news media entity.
all publicly available online information.
                                                                   *15 Fourth, traditional news outlets like newspapers and
Having reached this conclusion, the Court turns to the            radio and television stations unquestionably fall within
question of what the news media provision does encompass.         the news media provision of the public disclosure bar.
                                                                  Accordingly, the more that an online source functions like one
                                                                  of these traditional outlets, the more likely it is to be news
                                                                  media under the FCA. Relevant to this consideration is the
           2. Scope of the News Media Provision
                                                                  extent to which the conveyance of newsworthy information
In a world where the line between what is and is not              is the primary purpose of entity publishing the online source
considered news media has become increasingly blurred,            or whether the dissemination of such information is merely
attempting to set forth a single conclusive definition of the     ancillary to some other purpose.
term may be an impossible task. 8 Nevertheless, the Court
                                                                  Finally, consistent with the Supreme Court's approach in
believes that several factors provide useful guideposts in
                                                                  Schindler Elevator, the Court believes that the most important
determining whether information from an online source has
                                                                  consideration is whether the source in question falls within
been disclosed “from the news media” within the meaning of
                                                                  the “broad ordinary meaning” of the term “news media”—
the FCA's public disclosure bar.
                                                                  in other words, whether it could reasonably be described as
                                                                  “news media” as at least some people would that term in
First, as explained above, combining the dictionary
                                                                  everyday speech. See Schindler Elevator, 363 U.S. at 408.
definitions of the terms “news” and “media” suggests that
                                                                  Accordingly, while there may be some debate in society
the compound term “news media” describes methods of
                                                                  about whether non-traditional sources, like blogs, should be
communication that are used to convey information about
                                                                  considered part of the news media, the fact that at least some
recent events or other information that would commonly be
                                                                  people would describe them as such is likely enough to bring
found in a newspaper, news broadcast, or other news source.
                                                                  them within the public disclosure bar's “broad scope.” See id.
Accordingly, the extent to which the information typically
                                                                  In contrast, the fact that nobody would describe a menu on a
conveyed by a source would be considered newsworthy is
                                                                  restaurant website as coming from the news media is strong
relevant to whether it is a news media source.
                                                                  evidence that it falls outside the reach of the public disclosure
                                                                  bar.
Second, the term “news media” generally carries with it
a connotation of editorial independence, or at least some
                                                                  None these factors on their own are necessarily dispositive of
separation, between the original source of information and the
                                                                  whether an online source should be considered news media,
medium that conveys it. Along these lines, Relator points to
                                                                  and other factors may be relevant in a given case. But taken
FOIA, which defines “a representative of the news media”


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             12
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)               Page 17 of 25
2019 WL 3282619

together, the Court believes that they provide guidance on         Further, Defendants have largely ignored them in the briefing
how to adhere to the Supreme Court's description of the news       currently before the Court, instead resting on their contention
media provision as evidencing the public disclosure bar's          that everything on the Internet falls within the scope of public
“broad sweep,” see id. (cleaned up), while still ensuring that     disclosure bar. Without evidence and briefing from both sides
any application of the provision remains tethered to the text      about the specific nature of each source, the Court is not
—“news media”—that Congress has chosen.                            able to determine which sources constitute “news media”
                                                                   and which do not. Accordingly, adjudication of whether the
                                                                   information about JATA's business practices was publicly
                                                                   disclosed from the news media will have to await a later stage
                        3. Application
                                                                   of the case.
Having set forth a framework for determining the contours of
the public disclosure bar's news media provision as applied to
online sources, the Court now turns to whether it can decide                          ii. Substantial Similarity
at the current stage whether the online sources containing
information about JATA's business practices constitute “news       Defendants argue that regardless of whether the JATA
media.” It concludes that it cannot. The public disclosure bar     business practice information was publicly disclosed through
is an affirmative defense, and an affirmative defense can only     the news media, the case should still be dismissed because
be adjudicated on a motion to dismiss when the allegations in      Relator's claims are based on substantially the same
the complaint or information that the court can take judicial      information contained in the Medicare claims data and
notice of are sufficient to establish the defense. See Sams, 713   HHS OIG reports, which, as explained above, were publicly
F.3d at 1179. The complaint does not describe the sources of       disclosed in federal reports within the meaning of the FCA. 10
the JATA business practice information. 9 Accordingly, the         See Def. Supp. 4:16–7:18.
Court could decide now whether that information has been
publicly disclosed from the news media only if this fact is “not   The FCA's public disclosure bar provides that a case
subject to reasonable dispute because it ... can be accurately     should be dismissed “if substantially the same allegations or
and readily determined from sources whose accuracy is not in       transactions” were publicly disclosed through the channels
question.” See Fed. R. Evid. 201(b)(2) (standard for judicial      listed in the statute. 31 U.S.C. § 3730(e)(4)(A). In deciding
notice). These conditions are not present here.                    whether a case falls within the scope of the public disclosure
                                                                   bar, a court must determine (1) whether the publicly disclosed
 *16 Relator very much disputes the extent to which several        information contains an “ ‘allegation or transaction’ of fraud”
of the online sources qualify as “news media.” For example,        and (2) whether the claims in the complaint are “ ‘based upon’
it contends that information about JATA's “Documentation           said ‘allegation or transaction.’ ” United States ex rel. Mateski
Tips” was marked “Proprietary and Confidential” and was            v. Raytheon Co., 816 F.3d 565, 570 (9th Cir. 2016). An
posted only on “internal staff homepages.” See Integra Supp.       “allegation” is a “direct claim of fraud,” while a transaction
17:11–19. Likewise, it argues that information in Providence's     refers to “facts from which fraud can be inferred.” Id. at 571.
internal newsletters was not publicly disclosed from the
news media because the newsletters were only intended for          The Court begins with the Medicare claims data. It is
Providence's own medical staff. See id. 18:2–10. Additionally,     undisputed that this raw data does not contain an “allegation”
it appears that at least some of the information comes from        of fraud—that is, “a direct claim of fraud.” Id. But “the
online sources that were not easily accessible. For example,       substance of the disclosure need not contain an explicit
according to Relator, a presentation hosted on the webpage of      ‘allegation’ of fraud so long as the material elements of the
Becker's Hospital Review can only be accessed “by typing in        allegedly fraudulent ‘transaction’ are disclosed in the public
a precise URL,” which brings up a list of hundreds of folders,     domain.” Id. (cleaned up). As the Ninth Circuit has explained:
one of which contains the presentation, which is labeled only
by a gibberish file name. See id. 19:20–20:9.
                                                                                 *17 If X + Y = Z, Z represents
These facts, which in some instances seem to be in dispute,                     the allegation of fraud and X and
could be relevant to whether the sources at issue were                          Y represent its essential elements.
“news media” sources within the meaning of the FCA.                             In order to disclose the fraudulent


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)                Page 18 of 25
2019 WL 3282619

             transaction publicly, the combination                   For this same reason, then, the Court concludes that the
             of X and Y must be revealed, from                       Medicare claims data alone does not reveal the alleged
             which readers or listeners may infer Z,                 true state of facts that would allow readers to “infer ... the
             i.e., the conclusion that fraud has been                conclusion that fraud has been committed.” See Mateski, 816
             committed.                                              F.3d at 571. Nothing in the claims data reveals JATA's role in
                                                                     the alleged scheme, or even JATA's existence. Accordingly,
                                                                     public disclosure of the Medicare claims data alone did
Id. (quoting United States ex rel. Found. Aiding the Elderly         not publicly disclose “substantially the same allegations or
v. Horizon W., 265 F.3d 1011, 1015 (9th Cir. 2001)). “[I]n a         transactions” of fraud that are alleged in Relator's complaint.
fraud case, X and Y inevitably stand for but two elements:           See 31 U.S.C. § 3730(e)(4)(A).
a misrepresented state of facts and a true state of facts.”
Id. (cleaned up). Therefore, unless the information at issue          *18 Nor does the public disclosure of the OIG reports
reveals both the misrepresented state of facts and the true          regarding kwashiorkor coding change the analysis. These
state of facts, the fraudulent transaction has not been publicly     reports addressed industry-wide miscoding of kwashiorkor
disclosed. See id.                                                   caused by a discrepancy in the ICD-9 coding guidelines 12
                                                                     that created ambiguity as to whether a code that was
The Medicare claims data undoubtedly contains the alleged            intended only for kwashiorkor could be used to code other
misrepresented state of facts: it reveals the extent to              forms of malnutrition. See Dep't Health & Human Servs.
which Defendants submitted Medicare claims that included             OIG, CMS Did Not Adequately Address Discrepancies in
MCCs for encephalopathy, respiratory failure, and severe             the Coding Classification for Kwashiorkor (Dec. 2017),
malnutrition—codes that the SAC alleges were not merited by          Exhibit 31 to RJN, Dkt. # 59-35 (“Dec. 2017 OIG
the clinical circumstances. The question is whether the data         Report”), at 731–32. While a 2014 OIG report specifically
also reveals the true state of facts, i.e. whether it reveals that   addressed Providence Portland Medical Center's overcoding
the use of the codes was not merited.                                of kwashiorkor, it did not draw a conclusion about the cause
                                                                     of the overcoding, and the hospital attributed it to confusion
The Court does not believe that it does. The most that               about the ICD-9 guidelines. See Dep't Health & Human Servs.
can be determined from the data alone is that the Hospital           OIG, Providence Portland Medical Center Incorrectly Billed
Defendants submitted claims with MCCs for encephalopathy,            Medicare Inpatient Claims With Kwashiorkor (Sept. 2014),
respiratory failure, and severe malnutrition at rates that far       Exhibit 10 to RJN, Dkt. # 59-11 (“Sept. 2014 OIG Report”),
exceeded their peers. The data itself does not provide an            at 188–94. The industry-wide miscoding of kwashiorkor,
explanation for the high coding rates.                               which was attributed to ambiguous ICD-9 guidelines, is far
                                                                     different than the scheme alleged by Relator: that Providence
At other points in their motions, Defendants appear to agree.        and JATA specifically instructed doctors to code kwashiorkor
They argue strenuously that these allegations of statistical         —even though it is “not typically found in the United
disparities in the Medicare claims data are not enough to            States”—in order to increase reimbursements. See SAC ¶¶
plead fraud under the relevant pleading standards. 11 As             26–27. Accordingly, the OIG reports, even taken together
discussed further below, the Court agrees with Defendants            with the Medicare claims data, did not publicly disclose
that the statistics alone are likely not enough to state a           the “substantially the same allegations or transactions” of
viable fraud claim. See infra IV.B.i. This does not end up           fraud that are alleged in Relator's complaint. See 31 U.S.C. §
being fatal to Relator's claims here, however, because the           3730(e)(4)(A).
complaint contains more than just numbers. Specifically,
the complaint alleges facts—taken from the JATA business             Because Relator's claims are not substantially based on the
practice information—that explain why the high coding rates          information revealed in the Medicare claims data and HHS
for the three MCCs are plausibly attributable to fraud, as           OIG reports alone, and because the Court cannot determine on
opposed to some other cause. The JATA business practice              the current record and briefing whether the online information
information is therefore key to Relator's fraud claim; without       about JATA's business practices was publicly disclosed, the
it, there likely would be no claim.                                  Court DENIES Defendants' motion to dismiss based on the
                                                                     public disclosure bar.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             14
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)                Page 19 of 25
2019 WL 3282619

The Court now proceeds to address Defendants' arguments             and the false claim amount. See id. While the complaint
that Relator has nonetheless failed to sufficiently plead its       does not contain allegations about the medical conditions of
claims.                                                             specific patients—i.e. the symptoms they exhibited or their
                                                                    medical test results—because Relator does not have access
                                                                    to patient medical records, it alleges, based on its proprietary
   B. Primary FCA Claims                                            statistical analysis, that there is only a 1 in 1,000 to 1 in
To state a claim under the FCA, Relator must allege the             100 million probability (depending on the diagnosis) that
following elements: “(1) a false or fraudulent claim (2)            Providence's use of the encephalopathy, respiratory failure,
that was material to the decision-making process (3) which          and severe malnutrition MCCs at rates disproportionate to
defendant presented, or caused to be presented, to the United       other hospitals is attributable to chance. See JATA Opp.
States for payment or approval (4) with knowledge that the          18:14–24. Importantly, Relator provides an explanation for
claim was false or fraudulent.” Hooper v. Lockheed Martin           this disparity, alleging that the MCCs Providence used at
Corp., 688 F.3d 1037, 1047 (9th Cir. 2012).                         high rates line up with Defendant JATA's documentation tips,
                                                                    which instructed Providence doctors that these were MCCs
Because FCA claims sound in fraud, they must satisfy both           that could result in increased reimbursement. See SAC ¶ 29.
the plausibility requirement of Rule 8 and the particularity        And Relator further alleges that Defendants' use of leading
requirement of Rule 9(b). See United Health Servs., Inc. v.         queries and the incentives doctors had to code MCCs give rise
United States ex rel. Escobar, 136 S. Ct. 1989, 2004 n.6            to a plausible inference that false claims were submitted. See
(2016). Accordingly, Relator's complaint must “set forth what       id. ¶¶ 32–39.
is false or misleading about a statement, and why it is false”;
in other words, “the who, what, when, where, and how” of             *19 Defendants argue that this is not enough. They contend
the misconduct charged. Vess, 317 F.3d at 1106; see also Bly-       that without information about the actual medical conditions
Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001) (“To       of specific patients, Relator cannot plausibly allege that any
comply with Rule 9(b), allegations of fraud must be specific        particular use of an MCC was not supported by the clinical
enough to give defendants notice of the particular misconduct       circumstances. Relator's attempt at identifying false Medicare
which is alleged to constitute the fraud charged so that they       claims through statistical analysis appears to be novel. Neither
can defend against the charge and not just deny that they have      side has identified any cases precisely on point. But the Third
done anything wrong.”) (internal quotation marks omitted).          Circuit has relied on similar statistical data in determining that
In the context of the FCA, Rule 9(b) requires “particular           a relator had adequately pleaded its FCA claims. See United
details of a scheme to submit false claims paired with reliable     States ex rel. Customs Fraud Investigations, LLC v. Victaulic
indicia that lead to a strong inference that claims were actually   Co., 839 F.3d 242, 258 (3d Cir. 2016).
submitted.” Ebeid ex rel. United States v. Lungwitz, 616 F.3d
993, 998–99 (9th Cir. 2010) (quoting United States ex rel.          In Victaulic, the relator alleged that the defendant had failed
Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)).           to properly mark pipe fittings it had imported from abroad
                                                                    (only imported fittings had to be marked). See id. at 247–48.
Defendants argue that Relator failed to adequately plead the        In support of its claims, it relied principally on two sources
elements of falsity, materiality, and scienter.                     of information: (1) an analysis of shipping manifest data that
                                                                    showed the majority of the defendant's pipe fittings were
                                                                    imported from abroad and (2) a study that showed that most of
                           i. Falsity                               the defendant's products in the marketplace did not have the
                                                                    proper markings. Id. Notably, the complaint did not identify
Relator alleges that the Hospital Defendants submitted false        any specific pipe fittings that were alleged to be both imported
claims to Medicare by including unwarranted MCCs for                from abroad and improperly marked; instead, it alleged that
encephalopathy, respiratory failure, and severe malnutrition.       the number of pipe fittings the defendant imported combined
See generally SAC. For each of these three categories,              with the number of unmarked fittings on the market gave
the complaint contains a table listing specific claims that         rise to an inference that at least some imported fittings did
Relator alleges were false. See id. ¶¶ 66, 74, 81. Among            not have the proper markings. Id. The Third Circuit found
other information, the tables list the claim ID number, the         this sufficient to allege falsity under both Rule 8 and Rule
hospital, the principal diagnosis, the alleged MCC false claim,     9(b). See id. at 256–58. It determined at the motion to dismiss



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              15
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)                 Page 20 of 25
2019 WL 3282619

stage that it had to credit the relator's expert's conclusion that    facts.” 707 F.3d at 460. Here, however, the Court believes the
the only possible explanation for the lack of markings on             Hospital Defendants' use of certain MCC codes at rates that
products in the marketplace was that unmarked goods were              far exceed other hospitals, when combined with allegations
being imported. Id. at 257. And it concluded that the relator         about JATA's business practices, renders Relator's inferences
did not need to identify specific shipments of unmarked goods         at least plausible.
under Rule 9(b) because only the defendant had “access to the
documents that could prove or disprove [Relator's] well-pled          Finally, in Crews, the Seventh Circuit found that a statistical
allegations.” Id. at 258.                                             analysis was not enough to show that any given claim was
                                                                      false. See 460 F.3d at 856–57. But in the Ninth Circuit, unlike
The Court finds the Third Circuit's analysis persuasive.              in the Seventh Circuit, relators need not identify a specific
At this stage, it must credit Relator's allegations that the          false claim; instead, they may “allege particular details of
Hospital Defendants' high rates of coding for encephalopathy,         a scheme to submit false claims paired with reliable indicia
respiratory failure, and severe malnutrition are highly               that lead to a strong inference that claims were actually
unlikely to be caused by chance. And while the coding rates           submitted.” Ebeid, 616 F.3d at 998–99. Accordingly, Crews's
alone likely would not be enough to state a claim for fraud,          holding is simply not relevant in this circuit.
Relator's allegations about the documentation tips that JATA
gave to Providence's doctors, along with JATA's promotion             Defendants also point to the fact that while Medicare conducts
                    13
of leading queries and its guarantee that it would increase           similar statistical analyses of claims as part of its auditing
hospitals' case mix, are enough to give rise to a plausible           practices, its contractors are not permitted to deny claims
inference that the increased coding rates were plausibly              on the basis of statistics without first reviewing the relevant
caused by the Hospital Defendants submitting claims with              medical record. See Hosp. Mot. 27:9–28:10 (citing CMS,
MCCs that were not supported by the clinical realities.               Medicare Program Integrity Manual, Pub. 100-08 Ch. 2
                                                                      —Data Analysis (rev. June 22, 2016) (“PIM”)). However,
 *20 Defendants' arguments to the contrary are unpersuasive.          Defendant cannot argue that statistical analysis of the
See JATA Mot. 24:14–28:14. First, they rely on three out-of-          type performed by Relator is entirely irrelevant. Medicare's
circuit cases that they contend stand for the proposition that        manual itself specifically notes that “Data Analysis is an
relators cannot rely on statistical analyses to allege falsity. See   essential first step in determining whether patterns of claims
United States ex rel. Nathan v. Takeda Pharm. N. Am., Inc.,           submissions and payments indicate potential problems. Such
707 F.3d 451 (4th Cir. 2013); United States ex rel. Crews v.          data should include identification of statistical outliers
NCA Healthcare of Ill., Inc., 460 F.3d 853 (7th Cir. 2006);           in billing patterns within a well-defined group, or more
United States ex rel. Thompson v. Columbia/HCA Healthcare             sophisticated detection of patterns within claims or groups of
Corp., 125 F.3d 899 (5th Cir. 1997). But these cases are              claims that might suggest improper billing or payment.” PIM
inapposite.                                                           § 2.1.C.


In Thompson, the defendant alleged only that “in reasonable           Defendants view this Medicare guidance as a point in their
probability, based on statistical studies performed by the            favor, arguing that that if statistical analyses “are not even
Government and others approximately 40 percent of claims              enough to deny a claim, they are certainly not enough
submitted by defendants ... were for services that were not           to initiate an FCA action.” Hosp. Mot. 28:11–14. But the
medically necessary.” 125 F.3d at 903. The Fifth Circuit found        argument proceeds from a faulty premise. On a motion to
that this bare reference to statistical studies was not enough        dismiss, Relator does not need to have enough evidence to
to allege falsity because the studies did not show that the           justify denying a claim—i.e. to prove that a claim is false
defendants were the cause of the disparity. Id. In contrast,          —because it does not need to prove its case at this stage.
Relator here has provided detailed allegations explaining why         Instead, it need only allege facts sufficient to “raise a right
JATA and the Hospital Defendants were responsible for the             to relief above the speculative level.” Twombly, 550 U.S. at
allegedly false claims reflected by the statistical analysis.         545. Relator's statistical analysis, which Medicare itself has
                                                                      acknowledged can suggest improper billing, combined with
In Nathan, the Fourth Circuit found that the statistical              its allegations about JATA's practices, take its claims out of
inferences the relator was making to connect various data             the realm of the speculative.
points were “implausible and unsupported by the stated



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              16
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)               Page 21 of 25
2019 WL 3282619

 *21 Defendants also argue that Relator has failed to satisfy       SAC ¶ 23. Defendants argue that even if some MCCs for
the particularized pleading requirements of Rule 9(b). See          encephalopathy, respiratory failure, and severe malnutrition
JATA Reply, 6:15–7:22. But the Court agrees with Relator            were coded incorrectly, it is possible that the severity level
that it has adequately alleged the “who, what, when, where,         of the claim—and consequently the reimbursement—would
and how” of the alleged fraud: the “who” is JATA and the            not have changed because it could have been adequately
Providence hospitals, the “what” is the upcoding of three           supported by other, legitimately coded, MCCs. See JATA
categories of MCCs (encephalopathy, respiratory failure,            Mot. 20:1–11. In support, it points to an audit that HHS
and severe malnutrition), the “when” is between 2011 and            OIG performed of Providence Portland Medical Center's
2017, and the “how” is by training doctors to use language          claims using the diagnosis code for kwashiorkor, a type
supporting the MCCs and steering them into using that               of severe malnutrition. See id. 20:12–25; Sept. 2014 OIG
language through leading queries and incentives. See Hosp.          Report. HHS OIG identified 90 claims that improperly used
Opp. 30:9–20; see also Vess, 317 F.3d at 1106. Defendants           the kwashiorkor code but determined that for 87 of those 90
argue that Relator has not alleged the “who” because it has         claims, the severity level of the claim was unaffected because
“failed to identify a single Providence affiliate who engaged       it was adequately supported by other diagnosis codes that had
in misconduct or a single physician who went against her            a similar or greater severity level. Sept. 2014 OIG Report at
own medical judgement to diagnose a patient with a condition        189–90.
she did not have.” Hosp. Mot. 10:21. But this is not entirely
correct. Relator has provided a list of 125 alleged false claims    However, Relator alleges that for each of the 125 specific
and has identified the hospital at issue for each of them. See      claims identified in the SAC, adding the MCC increased the
id. ¶¶ 66, 74, 81. As for the names of the doctors who provided     severity level and the reimbursement amount. See Hosp. Opp.
the diagnoses that led to these specified claims, their names       26:7–12; see SAC ¶¶ 66, 74, 81. At the motion to dismiss
can be easily determined by Defendants and therefore did            stage, the Court must take these allegations as true, and they
not need to be alleged in the complaint. See United States          are enough to adequately plead materiality.
ex rel. Mei Ling v. City of L.A., No. CV 11-974 PSG (JCx),
2018 WL 3814498, at *11 (C.D. Cal. July 25, 2018) (“The
individuals who signed the claims and statements can be
                                                                                             iii. Scienter
divined by [Defendants]; the Government need not include
them in its complaint when its allegations already provide          A defendant is liable under the FCA only if it acted
Defendants with the notice required by Rule 9(b)” (cleaned          “knowingly.” 31 U.S.C. § 3729(b)(1). The defined term
up)). In short, the Court concludes that the detailed allegations   “knowingly” is somewhat of a misnomer because it includes
in the complaint provide Defendants with sufficient notice of       both acting with “actual knowledge of the information” and
the allegedly fraudulent conduct, satisfying the requirements       acting with “deliberate ignorance” or “reckless disregard of
of Rule 9(b).                                                       the truth or falsity of the information. See id. § 3729(b)(1)
                                                                    (i)–(iii). Mere negligence, however, is insufficient to state
                                                                    a claim under the FCA. See United States ex rel. Hefner
                         ii. Materiality                            v. Hackensack Univ. Med. Ctr., 495 F.3d 103, 109 (3d
                                                                    Cir. 2007) (“Congress specifically expressed its intention
A falsehood is material under the False Claims Act if it has        that the act not punish honest mistakes or incorrect claims
“a natural tendency to influence, or be capable of influencing,     submitted through mere negligence.”) (internal quotation
the payment or receipt of money or property.” 31 U.S.C. §           marks omitted). Although “knowledge must [ ] be pleaded
3729(b)(4).                                                         sufficiently to make entitlement to relief plausible,” United
                                                                    States ex rel. Modglin v. DJO Glob. Inc., 114 F. Supp. 3d
Defendants contend that Relator has not adequately                  993, 1012 (C.D. Cal. 2015), it need not be pleaded with
alleged materiality because “coding an MCC does not                 particularity. See id. at 1011–12; see also United States ex
necessarily change reimbursement.” Hosp. Mot. 32:22–                rel. Lee v. Corinthian Colls., 655 F.3d 984, 996 (9th Cir.
23. This is because while each claim can have multiple              2011) (“[M]alice, intent, knowledge, and other conditions
secondary diagnoses, there are only three severity levels:          of a person['s] mind, including scienter, can be alleged
(1) “without Complication or Major Complication,” (2)               generally.”) (internal quotation marks omitted).
“with Complication,” or (3) “with Major Complication.”



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           17
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)            Page 22 of 25
2019 WL 3282619

 *22 Defendants' argument for lack of scienter is essentially     the possibility that their actions would lead to false claims,
that Relator has not adequately alleged that Defendants knew      nothing in the SAC—beyond a conclusory allegation of
the claims they were submitting to Medicare contained MCCs        conspiracy—alleges that the Hospital Defendants and JATA
that were not justified by the clinical circumstances. See        set out with a joint purpose to submit false claims. It
JATA Mot. 21:1–22:9. But the Court is not persuaded. Relator      instead alleges that they intended to increase the Hospital
has alleged that Defendants implemented a coding program          Defendants' Medicare reimbursements. That, in and of itself,
that was intended to increase Medicare revenue by leading         is not illegal. If the Hospital Defendants were previously
physicians to use language that would support coding of           underbilling Medicare, then it would be legitimate to attempt
certain MCCs. SAC ¶¶ 26–31. They did so by training               to increase the billing rate. While Relator has plausibly
physicians to use such language and by sending allegedly          alleged Defendants' plan was executed in a manner that
leading queries, in contravention of industry practices, that     predictably led to false claims, such that it was reckless
physicians responded to in a manner that supported the            for Defendants to disregard the fact that false claims were
addition of an MCC. Id. ¶¶ 33–39. Further, JATA's Regional        submitted, this does not necessarily mean that submitting
Director allegedly taught Providence physicians that the          false claims was Defendants' goal at the outset.
only way to avoid being harassed by queries would be
to document an MCC in the first place. Id. ¶ 38. All of           Because Relator has not adequately alleged an agreement
these allegations taken together are enough to give rise to a     between the Hospital Defendants and JATA to submit
plausible inference that Defendants were primarily focused        false claims, it has not adequately alleged a conspiracy.
on increasing their Medicare revenue such that they at least      Accordingly, the Court GRANTS Defendants' motion to
recklessly disregarded the possibility that the tactics they      dismiss the conspiracy claims.
used could lead to improper upcoding. Because acting with
reckless disregard is enough to satisfy the FCA's “knowingly”
requirement, Relator has adequately alleged scienter.
                                                                                    D. Reverse FCA Claims

                                                                  In 2009, Congress expanded the scope of the FCA by making
   C. Conspiracy Claims
                                                                  it unlawful to “knowingly conceal[ ] or knowingly and
The FCA claims described above provide for liability if
                                                                  improperly avoid[ ] ... an obligation to pay or transmit money
the defendant acts “knowingly,” which is defined as having
                                                                  or property to the Government.” 31 U.S.C. § 3729(a)(1)(G).
actual knowledge or acting in deliberate ignorance or with
                                                                  These claims based on failure to pay money owed to the
reckless disregard. See 31 U.S.C. § 3729(b)(1). However,
                                                                  Government are known as “reverse FCA claims.”
the FCA's reference to conspiracy claims does not have
this “knowingly” requirement. See id. § 3729(a)(1)(C).
                                                                  Relator's reverse FCA claim is predicated upon Defendants'
Accordingly, most courts have concluded that general civil
                                                                  statutory obligation to report and return Medicare
conspiracy principles apply to the conspiracy provision of the
                                                                  overpayments. See Hosp. Opp.; 42 U.S.C. § 1320a-7k.
FCA. See United States ex rel. Rizzo v. Horizon Lines, LLC,
                                                                  Essentially, Relator alleges that after overcharging Medicare,
No. CV 10-7409 PA (AJWx), 2013 WL 12131171, at *4 (C.D.
                                                                  Defendants further violated the FCA by failing to return
Cal. Oct. 23, 2013); see also United States ex rel. Durcholz
                                                                  the overpayments. However, “[i]n cases where a plaintiff
v. FKW Inc., 189 F.3d 542, 545 n.3 (7th Cir. 1999). Under
                                                                  alleges a reverse false claim by claiming that the defendant
these principles, Relator “must show that the conspiring
                                                                  fraudulently overcharged the government and then failed to
parties reached a unity of purpose or a common design and
                                                                  repay the government, courts have consistently dismissed the
understanding, or a meeting of the minds in an unlawful
                                                                  [reverse FCA] claim as redundant.” United States v. Kinetic
agreement.” Gilbrook v. City of Westminster, 177 F.3d 839,
                                                                  Concepts, Inc., No. CV 08-1885 BRO (AGRx), 2017 WL
856 (9th Cir. 1999) (cleaned up). As the alleged object of this
                                                                  2713730, at *13 (C.D. Cal. Mar. 6, 2017).
conspiracy was to submit false claims to Medicare, Relator
must show that Defendants jointly intended to do so. For
                                                                   *23 Relator argues that its reverse FCA claim is not
conspiracy, reckless disregard is not enough.
                                                                  redundant because the Court could find that Defendants
                                                                  did not knowingly submit false claims but did “knowingly
The Court concludes that the allegations in the SAC are not
                                                                  conceal” false claims by avoiding Medicare audits. See Hosp.
sufficient to make this showing. While Relator adequately
                                                                  Opp. 28:19–26. But the Court does not believe this theory
alleges that Defendants may have recklessly disregarded


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          18
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)             Page 23 of 25
2019 WL 3282619

is supported by the single allegation Relator cites from the      Medicare but has not adequately pleaded its claims based
SAC, which alleges that a JATA official advised hospitals at      on conspiracy or violation of the Anti-Kickback Statute. The
an industry event to avoid single CC or single MCC diagnoses      Court further concludes that the reverse FCA claims should
to avoid triggering audits. See SAC ¶ 40. The complaint does      be dismissed as redundant. And it finds that resolution of
not allege that this advice was ever given to Defendants, and     the question of whether the public disclosure bar prohibits
in any event, Relator has not explained how Defendants could      Relator's claims must wait for further factual development.
knowingly attempt to avoid audits by manipulating CC or
MCC codes without at least recklessly disregarding whether        Accordingly, Defendants' motions to dismiss are GRANTED
the codes it used were accurate (which would give rise to a       in part and DENIED in part. The Court DISMISSES the
primary FCA claim).                                               conspiracy, reverse FCA, and Anti-Kickback Statute claims.
                                                                  Relator may proceed on its other claims.
Because the Court finds that Relator's reverse FCA claim
is redundant of its primary claims, it GRANTS Defendants'
motion to dismiss this claim.                                     V. Leave to Amend
                                                                  Whether to grant leave to amend rests in the sound discretion
                                                                  of the trial court. See Bonin v. Calderon, 59 F.3d 815, 845
   E. Anti-Kickback Claims                                        (9th Cir. 1995). The Court considers whether leave to amend
Relator's second cause of action alleges that Defendants          would cause undue delay or prejudice to the opposing party,
violated the FCA by submitting claims that were tainted           and whether granting leave to amend would be futile. See
by violations of the Anti-Kickback Statute, 42 U.S.C. §           Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351,
1320a-7b(b). See SAC ¶¶ 134–42. The statute prohibits             355 (9th Cir. 1996). Generally, dismissal without leave to
paying or receiving kickbacks in exchange for “referring an       amend is improper “unless it is clear that the complaint could
individual to a person for the furnishing or arranging for the    not be saved by any amendment.” Jackson v. Carey, 353 F.3d
furnishing of any item or service for which payment may be        750, 758 (9th Cir. 2003).
made ... under a Federal health care program.” 42 U.S.C. §
1320a-7b(b).                                                      The Court GRANTS leave to amend in part and DENIES
                                                                  it in part. As the defects in Relator's conspiracy claims
Relator's theory of liability on this claim is that JATA and      could be cured by additional allegations about the nature of
the Hospital Defendants conspired to pay JATA kickbacks,          the agreement between JATA and the Hospital Defendants,
in the form of increased remuneration, in exchange for a          the Court GRANTS leave to amend the conspiracy claims.
guarantee that JATA would increase the hospitals' Medicare        As for the reverse FCA claims, the Court is skeptical that
billing. But under the plain text of the Anti-Kickback Statute,   Relator will be able to allege a claim that is not redundant
this is not a violation. The statute applies only to kickbacks    of its primary claims, but it concludes that it should at least
paid in exchange for “referring an individual” for health care    be given an opportunity to do so. Accordingly, the Court
services. See id. There are no allegations that JATA referred     GRANTS leave to amend the reverse FCA claims. However,
individuals to the Hospital Defendants for treatment; nor         the Court concludes that amendment of the Anti-Kickback
could there be because JATA is a coding consultant, not a         Statute claims would be futile and therefore DENIES leave
physician.                                                        to amend these claims.

As Relator has not adequately alleged a violation of the Anti-     *24 Relator must amend its conspiracy and reverse FCA
Kickback Statute, it likewise has not alleged an FCA violation    claims no later than August 16, 2019 or they will be dismissed
based on violation of that statute. Accordingly, the Court        with prejudice.
GRANTS Defendants' motion to dismiss the FCA claims in
the second cause of action.
                                                                  VI. Conclusion
                                                                  For the foregoing reasons, Defendants' motions to dismiss
  F. Summary                                                      are GRANTED in part and DENIED in part. The Anti-
For the foregoing reasons, the Court concludes that Relator       Kickback Statute claims are DISMISSED with prejudice.
has adequately pleaded its FCA claims against both                The conspiracy and reverse FCA claims are DISMISSED
Defendants based on the submission of false claims to             without prejudice to amendment. The motions to dismiss


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           19
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)                Page 24 of 25
2019 WL 3282619

are DENIED as to Relator's primary FCA claims based on
                                                                    IT IS SO ORDERED.
Defendants' alleged knowing submission of false claims to
Medicare.
                                                                    All Citations
Relator must amend its conspiracy and reverse FCA claims
no later than August 16, 2019 or they will be dismissed with        Slip Copy, 2019 WL 3282619
prejudice.


Footnotes
1      The affiliate Hospital Defendants joining this motion are Providence Health System—Southern California, Providence
       Health & Services—Washington, Providence Health & Services—Oregon, Providence Saint John's Health Center,
       Providence Health & Services—Montana, Swedish Health Services, and Swedish Edmonds.
2      Integra also excluded claims involving patients who died during treatment as it alleges that “these claims tend to involve
       patients that are sicker and have higher rates of MCCs.” SAC ¶ 50.
3      According to the allegations in the complaint, “[e]ncephalopathy is a term for brain disease or damage to the brain where
       the brain is regarded as ‘altered in its structure or function.’ The telltale symptom is an altered mental state, but altered
       mental state alone is insufficient for diagnosing encephalopathy .... [Encephalopathy] commonly manifests as confusion,
       agitation, or lethargy, but may include aphasia (altered speech), ataxia (altered gait) and memory loss.” SAC ¶ 59.
4      For sake of brevity, where both motions address the same issue, the Court cites to only one of the motions.
5      The Court takes judicial notice of these government documents, which are publicly available on the agencies' websites.
6      In Malhotra, the Ninth Circuit appears to have held that only employees of the target of an investigation or employees
       of the government can be considered “insiders,” such that a disclosure of information to them is not a public disclosure.
       See 770 F.3d at 859 (“In Seal 1, we had no occasion to define with precision the meaning of ‘outsider.’ [The relator in
       that case] was neither an employee of the target of the investigation (Zenith) nor an employee of the government—the
       two categories of individuals who, even under the broadest reading of our precedents, could be considered insiders. That
       made it easy to conclude that [the relator] was an ‘outsider’ to the Zenith investigation.”) It is not clear, however, whether
       the Ninth Circuit was contemplating situations in which there is no existing government investigation into the defendant
       in the FCA case. Ultimately, the Court does not need to decide if insider status is limited to employees of targets of
       investigations or the government because it concludes that Integra was an outsider under any definition.
7      See Radcliffe, 582 F. Supp. 2d at 772 (“I am not ready to conclude that anything posted online would automatically
       constitute a public disclosure within the meaning of [the public disclosure bar].”)
8      Citing this difficulty, Defendants suggested at the second hearing that the Court could avoid attempting to determine
       the ordinary meaning of the term news media and instead simply analyze the websites in this case by comparing them
       to online sources in other cases. But the Court believes that it is important to provide an ordinary meaning definition.
       As discussed above, none of the dozens of cases cited by both sides conducted an analysis that was anchored in the
       statutory text. While there may be room to disagree with the contours of the “news media” analysis that the Court sets
       forth below, perhaps this attempt to fashion an ordinary meaning definition of the term will lead others to attempt the
       same. See Schindler Elevator, 563 U.S. at 407.
9      Defendants argue that the websites containing the JATA business practice information have been incorporated by
       reference into the SAC. See Def. Supp. 25:8–18. In support, they cite to cases holding that a court adjudicating a motion
       to dismiss can take into account “documents whose contents are alleged in a complaint and whose authenticity no party
       questions, but which are not physically attached to the plaintiff's pleading.” See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th
       Cir. 2005) (cleaned up); see also Oaktree Principal Fund V, LP v. Warburg Pincus LLC, No. CV 15-8574 PSG (MRWx),
       2016 WL 6782768, at *8 (C.D. Cal. Aug. 9, 2016). However, the incorporation by reference doctrine is most commonly
       applied when the allegations in the complaint clearly implicate a document but the document is not attached to the
       pleading, for example when claims are based on a contract or insurance policy. See Knievel, 393 F.3d at 1076. Here, there
       appears to be at least some dispute about the extent to which the information underlying the allegations in the SAC came
       from the websites Defendants have put forward, as opposed to interviews with former JATA employees. See Pl. Supp.
       22:5–23:8; SAC ¶ 1 (alleging that information about the fraud came in part from “interviewing former employees”). In any
       event, even assuming for the sake of argument that the online sources were incorporated by reference, a determination of




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              20
               Case
United States ex        3:18-cv-01496-JD
                 rel. Integra Med Analytics LLCDocument     84 Slip
                                                v. Providence..., Filed 07/30/19
                                                                     Copy (2019)             Page 25 of 25
2019 WL 3282619

      whether any source constitutes “news media” within the meaning of the public disclosure bar will require more than simply
      looking at the screenshots Defendants have put forward. See Dkt. # 76. Accordingly, the issue is not ripe for adjudication.
10    Defendants had originally taken the position that Relator's claims would be precluded by the public disclosure bar as
      substantially similar to publicly disclosed information only if the Medicare claims data, HHS OIG reports, and the online
      information about JATA's business practices were all publicly disclosed. See, e.g, JATA Reply, 17:15–19. But at the
      February 13 hearing, they argued for the first time that public disclosure of the Medicare claims data and HHS OIG
      reports alone would be enough to trigger the public disclosure bar, regardless of whether the information about the JATA
      business practices was publicly disclosed. At the Court's request, the parties submitted supplemental briefs addressing
      this argument, see Def. Supp. 4:16–7:18; Relator Supp. 6:1–12:27, and it is now ripe for adjudication.
11    See, e.g., Hosp. Mot. 24:17–21 (“Relator's central allegation is that Providence had a statistically significant higher
      incidence of coding for three MCCs than other hospitals. From this, Relator makes the inferential leap that the claims that
      use those codes are fraudulent. This lack of a claim-specific analysis is fatal to its complaint.”)
12    The ICD or “International Classification of Diseases” is maintained by the World Health Organization and is the
      “international standard diagnostic tool for epidemiology, health management, and clinical purposes.” Dec. 2017 OIG
      Report at 728. ICD-9 was the ninth revision of the ICD.
13    Defendants argue that Relator cannot base its FCA claims on allegedly leading queries because there is no CMS or
      other government guidance on the use of queries. See Hosp. Mot. 30:16–32:13. But while the Court agrees that merely
      violating industry practices that are not codified in any government regulation cannot create liability, that is not what
      Relator alleges here. Relator instead points to Defendants' alleged non-conformance with the practices of the industry to
      explain why Defendants coded MCCs at rates that far exceeded other hospitals. If these allegations are true, they could
      tend to show that the queries predictably led Providence doctors to code MCCs that were not supported by a patient's
      condition. In other words, Relator does not ground its FCA claim in violations of industry standards; it instead points to
      Defendants' query practices as evidence that supports its theory that false claims were submitted.


End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            21
